Title: [June 1771]
From: Washington, George
To: 




June 1st. Rid into the Neck and to the Mill before Dinner. In the Afternoon a Mr. Debutts of Maryland came & stayd all Night.


   
   John De Butts was a wealthy planter from St. Mary’s County, Md.



 


2. After Breakfast Mr. Debutts went away, and in the afternoon Mr. Wagener the younger came here & stayed all Night.
 


3. Mr. Wagener went away after Breakfast. I rid to the Mill & Plantation at Posey’s before Dinner.
 


4. At home all day without Compa.
 


5. Ditto. Mr. Matthw. Campbell came in the Afternoon & stayed all Night.
 


6. Mr. Campbell went away after Breakfast, & Jacky Custis returnd to Annapolis. Mrs. Washington Patcy Custis & myself Dined at Belvoir.

   

	
   
   Jacky’s departure from home had been briefly delayed so that his laundry could be done. He returned to school with £2 8s. Virginia currency to use as personal pocket money and £50 Maryland currency from which the bills for his inoculation and living expenses at Baltimore were to be paid (GW to Jonathan Boucher, 5 June 1771, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:42–46; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 337).



 


7. Rid to Muddy hole, Doeg Run and the Mill before Dinner.
 


8. Rid to the Plantn. at the Ferry—then into the Neck, & so home to Dinner, by Muddy hole.


   
   Henceforth, GW usually refers to Capt. John Posey’s former plantation, all of which he now controlled either by purchase or rental, as Ferry plantation, the ferry there being its most distinctive feature.



 


9. At home all day.
 


10. Rid to Ferry Plantation—Mill—Doeg Run & home by Muddy hole to Dinner.
 


11. At home in the forenoon. In the afternoon Rid by the Ferry Plantation to the Mill and back.
 



12. At the Mill in the forenoon & Afternoon Inspecting and delivering Flour to Messrs. Robt. Adam & Co.

	
   
   See agreement with Adam & Co. under “Remarks” entry for 6 June 1771.



 


13. At the same place as yesterday & on the same business till Dinner. Colo. Fairfax & Lady dined here.
 


14. Clear & Cool. Rid to the Mill and the Plantation at the Ferry. In the afternoon Doctr. Craik came here.
 


15. Doctr. Craik went away after Breakfast. I rid as far as the Ferry with him afterwards was at the delivery of Flour at my Fish Ho[use] Landing.
 


16. At home all day. My Brother Jno. Came here to Dinner & Majr. Waggener in the Afternoon.
 


17. At home all day both the above Gentlemen here—the last of whom Sick.
 


18. Went up to Alexandria & returnd in the Afternoon Mr. Magowan with me. My Brothr. went in the Morning.


   
   GW went to Alexandria for a meeting of the Fairfax nonimportation committee, which had been asked by Alexander Henderson and William Balmain to judge two new shipments of goods. Only 12 hats sent by mistake of the manufacturer were found to be unacceptable, and the committee was convinced that Henderson and Balmain had “strictly adhered to the spirit and intention of the association” for their part. But the two merchants complained “that they found so little regard paid to the association by others . . . that they should think themselves obliged for the future” to protect their businesses by sending “their orders in the same manner with other importers; restraining themselves only from importing tea, and other taxed articles” (Va. Gaz., R, 18 July 1771).



 


19. Major Wagener went away this Morning. I rid to Muddy hole & Doeg Run Plantation’s.
 


20. Rid to the Mill and Ferry Plantations. Mr. Magowan went to Colchr.
 


21. Mr. Robt. Adam came here in the Morning to Breakfast & went with me to Mr. French’s Funeral. Mr. Magowan came here with me to Dinner where we found Mr. Stedlar.


   
   Robert Adam today brought GW an initial payment of £300 for the flour he had agreed to buy on 6 June. Further cash payments totaling £201 6d. were

made in October and November, and the balance was credited to GW’s general account with Adam’s company (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 340, 345, 347).



   
   Although Daniel French had died 25 May, the public funeral sermon was apparently not preached until this day. The services may have been held at the still-unfinished new Pohick Church, the construction of which French had been directing before he died. French’s grave is in the churchyard there.



 


22. Mr. Magowan returnd to Maryland. I rid to Muddy hole and into the Neck.
 


23. Went to Pohick Church and returnd home to Dinner.
 


24. At Home all day—writing.
 


25. Rid by the Ferry Plantation to the Mill from thence to Doeg Run Quartr. & home by Muddy hole.
 


26. At home all day Writing.
 


27. At home all day Writing. Miss Nancy McCarty came in the Afternoon.
 


28. Rid by the Ferry Plantation & Mill to Doeg Run Quarter & Meadow. Returnd home by Muddy hole Plantn.
 


29. Rid to Ferry Quarter Mill and Muddy hole.
 


30. At Home all day. Miss Nancy Peake &ca. dined here as did Price Posey & went away in the Afternoon as Miss Nancy McCarty also did.
